Order entered May 22, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01169-CR

                            RODRICK TERRELL SCOTT, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-31737-N

                                               ORDER
        Before the Court is appellant’s May 20, 2019 third motion to extend the time to file his

brief. The brief has been tendered with the motion. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.


                                                          /s/   BILL PEDERSEN, III
                                                                JUSTICE